DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 and supplemental response submission on 01/19/2021 has been entered.
Status of Claims / Response to Amendment
	The amendment filed on 01/19/2021 has been entered. Claims 1-12, 14, and 17 are canceled. Claims 13, 15-16, and 18-28 remain pending and have been examined below. The amendments to the claim 13 have overcome the rejection under 35 U.S.C. 112(b). No amendment was made to claim 16 to correct the dependency error of claim 16 being dependent on claim 14 such that the rejection of claim 16 under 3.5. U.S.C. 112(b) is maintained.
Response to Arguments
Applicant’s arguments with respect to claim(s) 13 and 15-28 have been considered but are moot because the new ground of rejection does not rely on the interpretation of the reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Interpretation
	Note: Whenever the claims indicated inclusive (and) or alternative (or) limitations, only the alternative limitations were examined unless stated different in the rejection.  Similarly, whenever the claims indicated optional limitations (e.g. “optionally"), the claim limitations were considered to be a preference and not a requirement unless stated different in the claim rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15-16, and 18-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 13 (Currently Amended), 25 (Previously Presented), 26 (Previously Presented), 27 (Previously Presented), and 28 (Previously Presented), the limitation “a dimension in the circumferential direction increase by at least one-third with increasing radial distance from the longitudinal axis” is indefinite because the term “dimension” and its reference in the above claims, is unclear. The term “dimension” is unclear when used by its self. For purpose of examination the Office will interpret the term “dimension” as “web dimension”. Further the referencing of the term “web dimension” in claims 13, 15-16 and 18-28, is understood in light of the Applicant’s disclosure per figure 2, items 25, 27, and 28, to be point to point in a straight line rather than following the curvature of the rear surface.

Regarding claim 16 (Previously Presented), the limitation “The chisel as recited in claim 14” is indefinite because claim 14 is canceled. How can a claim depend from a canceled claim? For purposes of examination the Office will interpret the limitation to read as “the chisel as recited in claim [[14]]13”.
Regarding claims 19 (Previously Presented), 21 (Currently Amended), and 22 (Previously Presented), the limitations “wherein an inclination of the webs relative to the longitudinal axis is less than 10 degrees” and “wherein the webs have at least one inclination relative to the longitudinal axis” is indefinite because the highlighted terms together make the limitation unclear. Is the inclination is relative to longitudinal axis in that the inclination is rotated ABOUT the axis or is inclined AWAY or TO the axis. For purposes of examination the Office will interpret the limitations to read as “wherein an inclination of the webs relative to the longitudinal axis, the inclination being inclined away from the longitudinal axis in the longitudinal direction, is less than 10 degrees” and “wherein the webs have at least one inclination relative to the longitudinal axis, the inclination being inclined away from the longitudinal axis in the longitudinal direction”.
Claim 22 is rejected as being dependent on claim 21.
Regarding claim 24 (Previously Presented), the limitation “wherein lateral surfaces of adjacent webs converge toward one another in the direction of the longitudinal axis” is indefinite because the term “lateral surfaces” is unclear. Are these new lateral surfaces or are these first and second lateral surfaces of adjacent webs. For purposes of examination the Office will interpret the limitation to read as “wherein the first lateral surface of a first web converges toward the second lateral surface of a second web , wherein the first web is adjacent to the second web,”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15-16, and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Szendrovari (U.S. Patent No. 6,981,496), alone, hereinafter referred to as Szendrovari.
	Claims 1-12 (Canceled)
	Regarding claims 13 (Currently Amended) and 26 (Previously Presented), Szendrovari discloses a chisel comprising: 
	a tip (Szendrovari, figure 1, item 3’); 
	a working section (Szendrovari, figure 1, item 3); and 
	an impact surface (Szendrovari, see annotated figure 1, right end of item 1 is capable of being impacted), 
	a longitudinal axis extending through the tip, the working section, and the impact surface (Szendrovari, see annotated figure 1, the longitudinal axis), 
	the working section including at least two webs extending along the longitudinal axis and distributed about the longitudinal axis in a circumferential direction (Szendrovari, figure 2, teaches at least two webs), 
	for at least one of the webs, a web dimension in the circumferential direction increases by at least a ratio of items E/F of greater than 1 with increasing radial distance from the longitudinal (Szendrovari, see annotated figure 2 below, the ratio of item E to item F or E/F where E/F is larger than 1 because item E is shown to be larger than item F) (Claim 26); 
	wherein the at least one web includes a first lateral surface pointing in the circumferential direction (Szendrovari, see annotated figure 2 below, item A), a second lateral surface pointing opposite the circumferential direction (Szendrovari, see annotated figure 2 below, item B), and a rear surface pointing in a radial direction (Szendrovari, see annotated figure 2 below, item C), the first lateral surface and the second lateral surface being inclined relative to one another (Szendrovari, see annotated figure 2 below, items A and B are inclined relative to each other), and the first lateral surface and the second lateral surface diverge with increasing radial distance from the longitudinal axis (Szendrovari, see annotated figure 2 below, items A and B flare outward as they approach item C) so that the dimension in the circumferential direction, the dimension in the circumferential direction being between the first lateral surface and the second lateral surface, is largest adjoining the rear surface (Szendrovari, see annotated figure 2 below, item E is largest when items A and B meet item C).
	Szendrovari does not explicitly disclose the working section including at least three webs extending along the longitudinal axis, and for at least one of the webs, a web dimension in the circumferential direction increases by at least one-third with increasing radial distance from the longitudinal axis.
	Szendrovari in the different embodiments teaches the working section including at least four webs extending along the longitudinal axis and distributed about the longitudinal axis in a circumferential direction (Szendrovari, figures 1a-1e teach at least four webs).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Szendrovari (embodiments of Figures 1) with the 
	Regarding the limitation “for at least one of the webs, a web dimension in the circumferential direction increases by at least one-third with increasing radial distance from the longitudinal axis” and claim 26, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Szendrovari to incorporate a web dimension in the circumferential direction to increase by at least one-third (or be 4/3 greater) with increasing radial distance from the longitudinal axis because the applicant has not disclosed that the web dimension ratio of 4/3 solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 7, paragraph [0031] is not a critical ratio since the use of the term “preferably” implies that it also may not within that range. Moreover, it appears that Szendrovari would perform equally well with a ratio of greater than 1 as currently shown. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the Szendrovari web ratio items E/F to increase by at least one-third (ratio = at least 4/3) with increasing radial distance from the longitudinal axis because the web dimension ratio of the instant application does not appear to provide any unexpected results.

    PNG
    media_image1.png
    427
    1245
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    700
    1052
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    609
    618
    media_image3.png
    Greyscale

	
	Claim 14 (Canceled) 
	Regarding claim 15 (Previously Presented), Szendrovari as modified further discloses the chisel as recited in claim 13, wherein for the at least one web, an angular dimension about the longitudinal axis in the circumferential direction increases with increasing distance from the longitudinal axis (Szendrovari , see annotated figure 2 below, item G increases from the distance of the longitudinal axis).

	

	Regarding claim 16 (Previously Presented), Szendrovari discloses the first lateral surface forms a portion of the surface of the web (Szendrovari, see annotated figure 2 below the rejection of claim 13, showing three surfaces of the web, such that item A forms a portion of the web).
	Szendrovari does not explicitly disclose wherein the first lateral surface forms at least one-sixth of the surface of the web.
	Szendrovari further teaches the first lateral surface is one of three surfaces and appears to show that the first lateral surface is approximately one-third of the web (Szendrovari, see annotated figure 2 below the rejection of claim 13, showing three surfaces of the web, such that item A forms approximately 1/3 of a portion of the web, which is greater than 1/6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Szendrovari to incorporate the first lateral web surface to be greater than one-sixth of the surface of the web because the Applicant has not disclosed that the first lateral surface being greater than one-sixth solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 1 paragraph [0005] is not a critical range since the use of the term “may” implies that it also may not within that range. Moreover, it appears that Szendrovari would perform equally well with a web surface being greater than one-third. Accordingly, it would have been a matter of obvious design choice to one 

    PNG
    media_image4.png
    471
    648
    media_image4.png
    Greyscale

	Claim 17 (Canceled)
	Regarding claim 18 (Previously Presented), Szendrovari as modified further discloses the chisel as recited in claim 13, wherein the webs are distributed at identical angular intervals about the longitudinal axis (Szendrovari, figures 1a-1e, showing the four webs are angled 90 degrees).
	Regarding claim 19 (Previously Presented), Szendrovari as modified discloses the chisel as recited in claim 13, wherein an inclination of the webs relative to the longitudinal axis, the inclination being inclined away from the longitudinal axis in the longitudinal direction (Szendrovari, see annotated figure 1, showing an inclination of the webs greater than 0 degrees, item H).
	Szendrovari as modified does not explicitly disclose wherein an inclination of the webs relative to the longitudinal axis, the inclination being inclined away from the longitudinal axis in the longitudinal direction, is less than 10 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Szendrovari to incorporate the inclination of the webs to the longitudinal axis be less than 10 degrees because the Applicant has not disclosed that inclination of the webs relative to the longitudinal axis solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 7 paragraph [0040] is not a critical angle since the use of the term “preferably” implies that it also may not within that range. Moreover, it appears that Szendrovari would perform equally well with an inclination greater than 0 degrees. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the Szendrovari inclination angle to be less than 10 degrees because the inclination of the webs relative to the longitudinal axis does not appear to provide any unexpected results.
	Regarding claim 20 (Currently Amended), Szendrovari as modified discloses the chisel as recited in claim 13 wherein the webs extend circumferentially about the longitudinal axis by less than 90 degrees (Szendrovari, figures 1a-1e, showing that there are flutes, item 4, between the webs, such that each web extends circumferentially about the longitudinal axis less than 90 degrees).
	Regarding claim 21 (Previously Presented, Szendrovari as modified further discloses The chisel as recited in claim 13, wherein the webs have at least one inclination relative to the (Szendrovari, see annotated figure 1, item H, showing the inclination of the webs relative to the longitudinal axis).
	Regarding claim 22 (Previously Presented), Szendrovari as modified discloses the elements of the claimed invention as stated in claim 21, but does not explicitly disclose wherein the inclination, averaged over the longitudinal axis, is less than 5 degrees.
	Szendrovari further teaches wherein the inclination, comprises an average angle inclination averaged over the length of the inclination relative to the longitudinal axis, the inclination being inclined away from the longitudinal axis in the longitudinal direction (Szendrovari, see annotated figure 1, item H).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Szendrovari to incorporate the inclination, averaged over the longitudinal axis, be less than 5 degrees because the Applicant has not disclosed that average inclination angle solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 9, paragraph [0040] is not a critical average angle since the use of the term “preferably” implies that it also may not within that range. Moreover, it appears that Szendrovari would perform equally well with an average inclination over the length of the inclination relative to the longitudinal axis. Accordingly, it would have been a matter of obvious design choice to one having ordinary skill in the art before the effective filing date of the claimed invention for the Szendrovari average inclination angle to be less than 5 dress because the average inclination angle of the instant application does not appear to provide any unexpected results.
Regarding claim 23 (Previously Presented), Szendrovari as modified further discloses the chisel as recited in claim 13, wherein a groove is situated between two adjacent webs (Szendrovari, figure 2, showing groove, item 4), and in a direction radially from an outermost width of the groove toward the longitudinal axis, the groove has a continuously decreasing width in the circumferential direction (Szendrovari, figure 2, showing item 4 width decreases as it approaches the center).
	Regarding claim 24 (Previously Presented), Szendrovari as modified discloses the chisel as recited in claim 13, wherein the first lateral surface of a first web converges toward the second lateral surface of a second web in the direction of the longitudinal axis, wherein the first web is adjacent to the second web (Szendrovari, see conceptual drawing showing the item A of a first web and item B of a second web converge toward another), and are inclined relative to one another (Szendrovari, see conceptual drawing showing items A and B converging toward each other).
	Szendrovari does not explicitly disclose wherein the first lateral surface of a first web is inclined relative to the second lateral surface of a second web by at least 10 degrees.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Szendrovari to incorporate the first lateral surface of a first web to be inclined relative to the second lateral surface of a second web by at least 10 degrees because the Applicant has not disclosed that the inclined angle between adjacent web lateral surfaces solves any stated problem or is for any particular purpose and per the applicant’s disclosure in page 8, paragraph [0035] is not a critical angle since the use of the term “preferably” implies that it also may not within that range. Moreover, it appears that Szendrovari would perform equally well with the lateral surfaces of two webs to be inclined relative to one 
	Regarding claim 25 (Previously Presented), Szendrovari as modified further discloses the chisel as recited in claim 13 wherein the dimension in the circumferential direction is smallest at a constriction (Szendrovari, see annotated figure 2 below the rejection of claim 13, item F), the dimension increasing continuously from the constriction to the largest dimension in the circumferential direction adjoining the rear surface (Szendrovari, see annotated figure 2 below the rejection of claim 13, item E).
	Regarding claims 27 (Previously Presented) and 28 (Previously Presented), Szendrovari as modified discloses the chisel as recited in claim 13, wherein the dimension in the circumferential direction is smallest at a constriction (Szendrovari, see annotated figure 2 under the rejection of claim 13, item F) (Claim 28), and wherein the largest web dimension is wider than the constriction (Szendrovari, see annotated figure 2 under the rejection of claim 13, the ratio of item E to item F or E/F where E/F is larger than 1 because item E, the web dimension, is shown to be larger than item F, the constriction) (Claims 27 and 28).
	Szendrovari as modified does not explicitly disclose wherein the largest web dimension is at least one half wider than the constriction.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Szendrovari to incorporate the largest web dimension to be at least one half wider than the constriction (or be 3/2 greater) because the 
Conclusion
The Office notes that should the structure of the webs being rotated or offset about the longitudinal axis, as shown in figures 3 and 4, be positively recited, the Office may look favorably upon the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979.  The examiner can normally be reached on M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ROBERT F NEIBAUR/Examiner, Art Unit 3723

/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723